Citation Nr: 9903728	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-27 803	)	DATE
	)
	)
                                       
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1996 RO rating decision that denied service 
connection for PTSD.  The veteran submitted a notice of 
disagreement in September 1996, and the RO issued a statement 
of the case in September 1996.  In August 1997, the RO 
received correspondence from the veteran that was accepted as 
a substantive appeal.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 20.200 (1998).

REMAND

The veteran's claim is plausible, and therefore well 
grounded.  However, having found that the veteran's claim is 
plausible does not end the Board's inquiry.  Rather, in this 
case, it places upon VA the duty to assist the veteran in the 
development of his claim. 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1Vet. App. 78, 82 (1990).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and service.  If the 
claimed inservice stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  See 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) 
(1998).

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the veteran's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).
 
Also, the United States Court of Veterans Appeals (Court) has 
held that there are three elements required by 38 C.F.R. 
§ 3.304(f) to warrant a grant of service connection for PTSD:  
(1) a current, clear medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
inservice stressor.  Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The Court further held that, if the claimed stressor 
is not combat related, a veteran's lay testimony regarding 
inservice stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
"credible supporting evidence."  Id. at 142.

On review of the evidentiary record, the Board notes that the 
veteran's DD Form 214 indicates that his military 
occupational specialty was that of a cook.  For his service 
in Vietnam, the veteran was awarded the National Defense 
Service Medal, the Vietnam Service Medal, and the Vietnam 
Campaign Medal.  His DA Form 20 reveals that he arrived in 
Vietnam on May 12, 1969, and was assigned to Company C 
(Service & Supply), 173d Support Battalion, 173d Airborne 
Brigade, Army Post Office 96250.  A brief history of the 173d 
Airborne Brigade has been added to the veteran's claims 
folder.  His DA Form 20 also shows that his principal duty as 
a cook became effective on May 15, 1969.  There is no account 
in the record for the period when the veteran first arrived 
in Vietnam and before his principal duty as a cook took 
effect.  The veteran's complete service personnel records 
have not been obtained.

The veteran claims that, on his first day in Vietnam, he was 
loaded up and dropped off at some location with 250 men and 
told to "take that hill."  In further describing the 
incident, the veteran stated that by dark, they had reached 
the hill and had lost five men.  The veteran, who was the 
squad leader, states that the 1st lieutenant blamed him for 
the loss of one man on his squad.

The veteran testified in January 1998 that, at one location 
in Vietnam, he was required to participate in patrols outside 
the perimeter of the camp at least 2 or 3 times each week, 
and that each time he went out in patrols, he did not know 
whether he would come back.  The veteran also testified that 
he was exposed to incoming mortar fire or rocket fire, and 
that he saw body bags.

Regarding his stressors, the Board notes that, to date, the 
veteran's descriptions of having experienced stressors in 
Vietnam have been vague and extremely general.  The veteran's 
descriptions did not include any specific names, locations, 
or dates regarding these claimed events.

Having initially reviewed the evidentiary record, the Board 
notes that the veteran's complete service personnel records 
should be obtained in order to ascertain the specific dates 
of his service in Vietnam, the units within which he served, 
and his military duties during his service.  This information 
and any additional information which the veteran may provide 
that will help corroborate any claimed stressor incident 
should be forwarded to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), formerly the U.S. Army & 
Joint Services Environmental Support Group (ESG), so that 
verification of his claimed stressors may be attempted.  
Accordingly, the Board finds that this case must now be 
remanded in order for the RO to attempt to verify the 
veteran's claimed stressor experiences.

Prior to attempting stressor verification, the RO should, 
once again, request from the veteran a statement containing 
as much detail as possible regarding the stressors to which 
he asserts he was exposed during service.  He should be asked 
to provide specific details of the claimed stressful events 
during service, such as dates, locations, detailed 
descriptions of the events, his service units at the time of 
the stressors, and the duty assignments, full names and any 
other identifying information concerning other individuals 
involved in the stressor events.  He should be notified that 
this information is critical to the attempted verification of 
his claimed stressors.  The Board emphasizes, for the 
veteran's benefit that, while he has reported experiencing 
stressor events, he has been very vague in the details of 
these reported incidents, either failing to identify 
individuals involved, or failing to give significant 
information regarding the dates, locations, and units 
involved in the claimed events.  This is particularly why the 
veteran should be informed of the need for additional 
information.

However, regardless of the veteran's response, the RO should 
then specifically summarize any information obtained from the 
veteran pursuant to this remand and also all information 
previously obtained regarding his claimed stressors, and this 
information, as well as copies of the veteran's DD Form 214 
and DA Form 20, should be forwarded to the USASCRUR for 
verification of his claimed stressors.  Specifically 
requested should be unit histories regarding the veteran's 
assigned units during his service in Vietnam.

After the above development has been completed, the RO should 
determine if the record establishes the existence of a 
stressor or stressors.  If so, then, and only then, the case 
should be referred for a medical examination to determine the 
sufficiency of the stressor(s) and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  In such a referral, the adjudicators should specify to 
the examiner(s) precisely what stressor(s) have been accepted 
as established by the record, and the medical examiners must 
be instructed that only those events may be considered in 
determining whether stressor(s) to which the veteran was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.

In this regard, the Board notes that, although there is 
medical evidence of record indicating that the veteran has a 
diagnosis of PTSD, it is unclear what stressor event(s) were 
relied upon in making the diagnosis of PTSD.  If the veteran 
does undergo an examination, the examiner should determine 
his current neuropsychiatric diagnosis, if any, and it is 
also important that the examiner address the etiological 
relationship of any diagnosed disorder to the veteran's 
service.

The veteran has listed several doctors who have examined him.  
The RO should ask the veteran to obtain medical records from 
each physician who treated him for his claimed disorder and 
forward those records to the VA, or furnish signed 
authorizations for release to the VA of private medical 
records in connection with each non-VA source identified.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) evaluations and treatment 
for PTSD since discharge from service.  
Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

2.  The RO should request a copy of the 
veteran's complete service personnel 
records from the National Personnel 
Records Center (NPRC).  These records 
should be reviewed to ascertain where the 
veteran was assigned, what type of work 
he performed, and whether he participated 
in combat while stationed in Vietnam.


3.  The veteran should also once again be 
asked to specify, in as detailed a 
fashion as possible, the circumstances 
surrounding the claimed stressor 
incident(s) which reportedly occurred in 
Vietnam.  He should specify, to the 
extent possible, the location and date of 
each event identified, the unit to which 
he was assigned at the time, and the full 
names of other individuals participating, 
if known, in addition to any other 
identifying information which may be 
relevant.  The veteran should be informed 
that the information is necessary to 
obtain supportive evidence and that 
failure to respond may result in an 
adverse determination.  The veteran's 
response should be associated with the 
claims folder.

4.  Regardless of the veteran's response, 
the RO must then review the entire file, 
including the veteran's previous 
statements of stressors, his hearing 
testimony, and any additional information 
submitted by the veteran or otherwise 
obtained pursuant to this remand, and 
prepare a summary of all the claimed 
stressors.  This summary and all 
associated documents should be sent to 
the USASCRUR, 7798 Cissna Road, 
Springfield, VA 22150.  The USASCRUR 
should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors, to include 
unit histories regarding the veteran's 
assigned units during his service in 
Vietnam.

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran did experience any of his claimed 
stressor(s) and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor(s).

6.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify those stressors for the record, 
and then schedule the veteran for a VA 
psychiatric examination in order to 
determine, after a review of all 
pertinent evidence and evaluation of the 
veteran, whether he currently meets the 
diagnostic criteria for PTSD.  In 
determining whether the veteran has PTSD 
due to an inservice stressor, the 
examiner is hereby notified that only the 
verified history detailed in the reports 
provided by USASCRUR and/or by the RO may 
be relied upon.  Further, it is necessary 
that, in formulating the diagnosis, the 
examiner adhere to the diagnostic 
criteria set forth in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 
both 3rd and 4th editions (DSM-III-R and 
DSM- IV), applying whichever version is 
more favorable to the veteran.  The 
claims folder, to include a copy of this 
remand, along with any additional 
evidence obtained pursuant to this 
remand, should be provided to the 
examiner for review.  The examination 
report should reflect review of pertinent 
material in the claims folder and include 
the complete rationale for all opinions 
expressed. 

7.  After the development requested above 
has been completed, the RO should again 
review the entire record.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to ensure due 
process to the veteran and further develop the record.  No 
action is required by the veteran until he receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. E. DAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


